Citation Nr: 0706404	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-08 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 to January 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's claim was previously before the Board, and was 
remanded in January 2005.

The Board notes that we previously issued a decision on the 
veteran's claim in April 2006.  However, in February 2007, 
the Board issued a decision vacating our April 2006 decision.  
It had come to the Board's attention that additional evidence 
had been received by VA in October 2005, prior to the 
issuance of the Board's decision.  The present decision is 
issued in place of the vacated decision, and includes 
consideration of the evidence received in October 2005.


FINDINGS OF FACT

1.  Service connection for a back condition was denied by an 
October 1999 RO rating decision.  The veteran was notified of 
the decision that month, and an appeal of the decision was 
not initiated.  Until now, that was the last and only final 
rating decision denying the veteran's claim for service 
connection for a back disorder.

2.  The evidence added to the record since the October 1999 
rating decision does not bear directly and substantially upon 
the issue of service connection for residuals of a back 
injury, nor is it, by itself or in conjunction with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of this 
issue.


CONCLUSION OF LAW

Evidence submitted since the October 1999 rating decision 
wherein the RO denied service connection for a back condition 
is not new and material; thus, the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  The U.S. 
Court of Appeals for Veterans Claims has held that, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC.  
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).

In the present case, proper VCAA notice was provided to the 
veteran after the initial adjudication of his claim.  In the 
present case, the unfavorable AOJ decision that is the basis 
of this appeal was already decided and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), that where, as here, the section 
5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, at 120.

In June 2001 and February 2005 letters, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
Moreover, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the 
application to reopen his claim is being denied, no effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Applicable Law, Facts, and Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  The veteran's claimed back disorder, 
recently diagnosed as degenerative changes of the spine, is 
one of those disabilities.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, and the amendment was explicitly made 
applicable only to applications to reopen finally disallowed 
claims received by VA on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2006)).  As the veteran's application to reopen 
was received prior to this date, in December 2000, the pre-
existing version of 38 C.F.R. § 3.156 applies.  All citations 
in this decision refer to the "old" version of 38 C.F.R. § 
3.156.

With the above criteria in mind, the relevant evidence will 
be summarized.  An October 1999 rating decision denied 
service connection for a spinal disorder.  The veteran did 
not file a notice of disagreement to initiate an appeal.  
Thus, the October 1999 rating decision was final.  No other 
rating decision specifically addressed the issue of service 
connection for a back disorder until the March 2002 rating 
decision, as to which the veteran perfected the current 
appeal.

Summarizing the evidence of record at the time of the October 
1999 rating decision, the veteran's service medical records 
are negative for complaints of or treatment for a back 
injury.  When examined prior to separation in January 1975, 
his spine was normal, and no defects or diagnoses were noted.

VA outpatient records beginning in April 1979 show the 
veteran complained of shoulder and neck pain.  A February 
1981 VA record shows the veteran had no history of a neck, 
back, or shoulder injury.  However, in a May 1981 VA record, 
the veteran alleged that he was struck on the head by an 
officer during basic training and experienced weakness and 
pain since then.  He continued treatment in August 1981.

Private medical records dated in March 1986, November 1988, 
and August 1990 show W.I., M.D., P.G., M.D., and G.K., M.D. 
treated the veteran for an injury he had incurred to his 
lower back while at work in February 1984.

Additional private treatment records dated from June 1990 to 
June 1992 show that Dr. K treated the veteran for his back.

Subsequent VA outpatient treatment records dated from 
November 1994 to February 1996 show the veteran complained of 
and was treated for back pain.

In denying the veteran's claim in October 1999, the RO 
indicated that, while outpatient records showed the veteran 
had been treated for back pain since 1979, his service 
records made no reference to any back injury or treatment.  
The RO concluded that the current disorder shown had no 
relation to service because treatment was initiated too many 
years after his separation, in 1975.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, in private 
treatment records dated from February 1984 to November 1991, 
K.L., M.D. indicated he first began treating the veteran 
after he suffered an on-the-job back injury.  He then 
continued treating the veteran for back pain.

In private treatment records dated from August 1984 to June 
1985, C.W., M.D., indicated that the veteran had no specific 
back injury, but his job required lifting patients and 
pushing gurneys.  He treated the veteran for back pain.

A September 1989 private medical record from E.M., M.D., 
shows the veteran had degenerative disease of the lumbar 
vertebrae.

A January 1990 private MRI report shows multilevel disc 
desiccation, with bulging and spondylolisthesis.

A June 1991 private MRI report shows spondylotic changes of 
the cervical spine.

In a November 2000 written statement, P.N., M.D., indicated 
that he had treated the veteran since 1992 for cervical and 
lumbar back disorders which he had sustained during combat 
training in 1974.

In a November 2000 written statement, a physician from St. 
Ross Medical Clinic indicated that the veteran's cervical 
strain and lumbar vertebra disorders were due to a previous 
injury in 1974.

In a December 2000 written statement, F.T., M.D., indicated 
that the veteran fell backward and injured his neck and wrist 
in 1974.

VA outpatient treatment records dated in August and September 
2001 show the veteran complained of, and was treated for, 
back pain.

In a July 2003 private treatment record, J.P., M.D., stated 
that the veteran was apparently fine until 1973, when he 
initially complained of neck pain shortly after sustaining a 
fall while on training in the military.

August 2005 private treatment records show the veteran 
complained of pain in the cervical area.  The veteran dated 
his neck pain to 1973, when he fell during service.  Dr. P 
examined the veteran and found no spine tenderness.  The 
diagnosis was bilateral cervical spine radiculopathy.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for residuals of a back injury.  
While the recent private and VA treatment records do 
constitute new evidence, in that they were not of record at 
the time of the previous decision, they are not material 
because they do not bear directly and substantially on the 
issue at hand.  In this regard, these reports do not, nor 
does any of the additional evidence submitted in connection 
with the claim to reopen, demonstrate that the veteran has a 
current back disorder that is of in-service origin.  
Specifically, none of the new evidence provides competent 
information to link the veteran's currently diagnosed back 
disorder to his military service or any incident that 
occurred therein.  Furthermore, none of the evidence added to 
the file tends to show that the veteran demonstrated 
degenerative changes of his spine within one year after his 
separation from active military service.  Therefore, even if 
the evidence were deemed sufficient to reopen the claim, the 
complete record, as discussed above, fails to provide a 
linkage between in-service symptomatology and current back 
disability.

In reaching the above determination, the Board acknowledges 
several added written statements from private physicians, in 
which they stated that the veteran's back disorder began when 
he was injured in service in 1973 or 1974.  However, there is 
no evidence that these physicians reviewed the veteran's 
claims file, and particularly his service medical records, to 
determine that his current back disorder was related to an 
injury incurred in service.  Moreover, none of the 
physicians' statements proffered a discussion of how a causal 
nexus exists between in-service injury and the currently 
claimed back disability.  The Board points out that, indeed, 
the veteran's service medical records show no evidence of an 
injury.  Therefore, these written statements reveal that the 
physicians received information regarding the veteran's 
alleged injury from no source other than the veteran himself.  
A mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995). Therefore, this is not evidence upon which the Board 
can reopen the veteran's case, because it is not new and 
material.

The other evidence added to the claims file merely shows that 
the veteran receives treatment for a current back disorder, a 
fact already known to the RO prior to the October 1999 rating 
decision.  Therefore, this evidence is also not new and 
material.

With regard to the assertions of the veteran that his present 
back disability was incurred in service in 1974, we certainly 
respect his right to offer his opinion, but he is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for residuals of a back injury.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  Since the Board has found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for residuals of a back injury 
is denied.


____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


